Exhibit 10.37
INCENTIVE STOCK OPTION AWARD AGREEMENT
UNDER THE
CRYOPORT, INC.
2011 STOCK INCENTIVE PLAN
This Incentive Stock Option Award Agreement (“Agreement”) is between CryoPort,
Inc. (“Company”) and                                          (the “Optionee”),
and is effective as of the  _____  day of
                                        , 20  _____  (“Grant Date”).
RECITALS
A. The Board of Directors of the Company (“Board”) has adopted the Plan to
promote the interests and long-term success of the Company and its shareholders
by providing an incentive to attract, retain and reward persons performing
services for the Company and by motivating such person to contribute to the
continued growth and profitability of the Company.
B. The Compensation Committee (or any such committee designated by the Board)
has approved the granting of Incentive Stock Options to the Optionee pursuant to
Article 6 of the Plan.
C. To the extent not specifically defined in this Agreement, all capitalized
terms used in this Agreement shall have the meaning set forth in the Plan.
AGREEMENT
In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Optionee agree as follows:
1. Grant of Option. Subject to the terms of this Agreement and Article 6 of the
Plan, the Company grants to the Optionee the right and option to purchase from
the Company all or any part of an aggregate of                      shares of
Stock (“Option”). The delivery of any document evidencing the Option is subject
to the provisions of Section 6.1(d) of the Plan. The Option granted under this
Agreement is intended to be an “incentive stock option” (“ISO”) under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
2. Purchase Price. The purchase price under this Agreement is
$                     per share of Stock, as determined by the Committee, which
shall not be less than the Fair Market Value of a share of Stock on the Grant
Date.
3. Vesting of Option. The Option shall vest and be exercisable according to the
following schedule:
[INSERT VESTING SCHEDULE HERE]
4. Exercise of Option. This Option may be exercised, to the extent vested (under
Section 3 above), in whole or in part at anytime before the Option expires by
delivery of a written notice of exercise (pursuant to Section 5 below) and
payment of the purchase price. The purchase price may be paid in cash or such
other method permitted by the Committee under Section 6.1(c) of the Plan and
communicated to the Optionee before the date the Optionee exercises the Option.

 

 



--------------------------------------------------------------------------------



 



5. Method of Exercising Option. Subject to the terms of this Agreement, the
Option may be exercised by timely delivery to the Company of written notice,
which notice shall be effective on the date received by the Company. The notice
shall state the Optionee’s election to exercise the Option and the number of
underlying shares in respect of which an election to exercise has been made.
Such notice shall be signed by the Optionee, or if the Option is exercised by a
person or persons other than the Optionee because of the Optionee’s death, such
notice must be signed by such other person or persons and shall be accompanied
by proof acceptable to the Company of the legal right of such person or persons
to exercise the Option.
6. Term of Option. The Option granted under this Agreement expires, unless
sooner terminated, ten (10) years from the Grant Date, through and including the
normal close of business of the Company on the tenth (10th) anniversary of the
Grant Date (“Expiration Date”).
7. Termination of Employment.
(a) If the Optionee Terminates Employment for any reason other than death or
Disability, the Optionee may at any time within the 90-day period after the date
of his or her Termination of Employment exercise the Option to the extent that
the Optionee was entitled to exercise the Option at the date of termination,
provided that in no event shall the Option be exercisable after the Expiration
Date.
(b) If the Optionee Terminates Employment by reason of his death or Disability
the Option will lapse on the earlier of (i) the Option’s expiration date, or
(ii) one year after the date the Participant Terminates Employment on account of
Disability or death.
8. Nontransferability. The Incentive Stock Options granted by this Agreement
shall not be transferable by the Optionee or any other person claiming through
the Optionee, either voluntarily or involuntarily, except by will or the laws of
descent and distribution or as otherwise provided by the Plan’s Committee (See
Article 13 of the Plan).
9. Continuation of Employment. This Agreement shall not be construed to confer
upon the Optionee any right to continue employment with the Company and shall
not limit the right of the Company, in its sole and absolute discretion, to
terminate Optionee’s employment at any time.
10. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan. The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the majority of the
Committee with respect thereto and to this Agreement shall be final and binding
upon the Optionee and the Company. In the event of any conflict between the
terms and conditions of this Agreement and the Plan, the provisions of the Plan
shall control.

 

2



--------------------------------------------------------------------------------



 



11. Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by a
representative of the Committee.
12. Adjustments. The number of shares of Stock issued to Optionee pursuant to
this Agreement shall be adjusted by the Committee pursuant to Section 5.3 of the
Plan, in its discretion, in the event of a change in the Company’s capital
structure.
13. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Options if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.
14. Voting and Other Shareholder Related Rights. The Optionee will have no
voting rights or any other rights as a shareholder of the Company with respect
to any Incentive Stock Options until exercised by the Optionee.
15. Copy of Plan. By the execution of this Agreement, the Optionee acknowledges
receipt of a copy of the Plan.
16. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Nevada.
17. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Optionee.
18. Tax upon Disposition of Shares Subject to § 422 Restrictions. In the event
that a Participant shall dispose (whether by sale, exchange, gift, the use of a
qualified domestic relations order (as defined by the Code or Title I of ERISA)
in favor of a Spouse, or the rules thereunder, or any like transfer) of any
shares of Stock of the Company that are deemed to have been purchased by the
Participant pursuant to an incentive stock option and that the Participant
acquired within two (2) years of the Grant Date of the related Option or within
one (1) year after the acquisition of such shares of Stock, the Participant will
notify the secretary of the Company of such disposition no later than fifteen
(15) days following the date of the disposition. Such notification shall include
the date or dates of the disposition, the number of shares of Stock of which the
Participant disposed, and the consideration received, if any, for such shares of
Stock. If the Company so requests, the Participant shall forward to the
secretary of the Company any amount requested by the Company for the purpose of
satisfying its liability, if any, to withhold federal, state or local income or
earnings tax or any other applicable tax or assessment (plus interest or
penalties thereon, if any, caused by delay in making such payment) incurred by
reason of such disposition.
MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN. TO THE EXTENT THAT THIS AGREEMENT IS SILENT ON AN ISSUE
OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN PROVISIONS
SHALL CONTROL.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Optionee has signed this Agreement, and this
Agreement shall be effective as of the day and year first written above.

                              CryoPort, Inc.    
 
                   
 
      By:                              
 
          Name:        
 
Date
          Title:  
 
   
 
                   
 
                                          Optionee    

 

4